Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (US 7,661,474), hereinafter (“Campbell”), provided by applicant.
Re claims 1, 2, and 8, Campbell discloses a device (12) capable of being a  socket driver configured to mate with a shoulder along a tubular body for a perforating gun assembly, comprising: an elongated body defining a wall, and a bore (24a) therein; a first end; a second end opposite the first end and having a second inner diameter; and a radial notched profile (100a) configured to mate with a radial notched profile (102b) along the shoulder of the tubular body.




Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (US 2008/0230218), hereinafter (“Hall”).
Re claims 1 and 2, Hall discloses a device (252) capable of being a socket driver configured to mate with a shoulder along a tubular body for a perforating gun assembly, comprising: an elongated body defining a wall, and a bore (Fig 2) therein; a first end; a second end opposite the first end and having a second inner diameter; and a radial notched profile (Fig 3, 205) configured to mate with a radial notched profile (303) along the shoulder of the tubular body.
Re claims 3 and 5-7, Tandem sub (see p. [0025] discussing the use on “…pipe…and/or subs”).

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes et al. (US 9,845,645), hereinafter (“Hughes”).  Hughes (Fig 3) discloses a device capable of being a socket driver configured to mate with a shoulder along a tubular body for a perforating gun assembly, comprising: an elongated body (304) defining a wall, and a bore therein; a first end; a second end opposite the first end and having a second inner diameter; and a radial notched profile (314) configured to mate with a radial notched profile along the shoulder of the tubular body.





Allowable Subject Matter
Claims 9 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-26 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641